Citation Nr: 9911561	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include obsessive compulsive disorder and 
schizophrenia, paranoid type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1963 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant's currently diagnosed obsessive compulsive 
disorder and his currently diagnosed schizophrenia, paranoid 
type, both had their onset during his period of active duty 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
appellant's currently diagnosed obsessive compulsive disorder 
and his currently diagnosed schizophrenia, paranoid type, 
were both incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1998) 38 C.F.R. §§ 3.102, 3.303 
(1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Initially, the Board finds that the appellant's claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant that are within the competence of 
lay party.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.

In this regard, in March 1997, the Board remanded this case 
and requested that the RO obtain additional records, VA or 
private, inpatient or outpatient.  The Board further 
requested that the RO make another attempt to secure the 
appellant's complete service medical records, and also to 
secure his service personnel records.  In addition, the Board 
requested that the RO provide the appellant with a VA 
psychiatric examination which was to be conducted by a board 
of two psychiatrists to determine the nature and severity of 
the appellant's psychiatric disability.  After a review of 
the examination findings and the entire evidence of record, 
the examiners were requested to determine the following: (1) 
the correct diagnoses of all psychiatric disabilities 
present, (2) the manifestations of each disability diagnosed, 
and (3) the relationship between each disability diagnosed 
and the appellant's service.  The Board directed the 
examiners to integrate the previous psychiatric findings and 
diagnoses with the current findings in order to obtain an 
accurate picture of the nature of the appellant's psychiatric 
status.  If the diagnosis of post-traumatic stress disorder 
(PTSD) was deemed appropriate, the examiners were to specify 
the factors relied upon to support the diagnosis, the 
specific stressors that prompted the diagnosis, and whether 
there was a link between the current symptomatology and one 
or more of the in-service combat stressors.  Moreover, if 
more than one psychiatric disability was diagnosed, the 
psychiatrists were to identify the predominant disability.  

In April 1997, the RO sent a letter to the appellant 
requesting that he identify all physicians and medical 
facilities that had treated him for any psychiatric disorder.  
The record is negative for a reply from the appellant.  In 
addition, in April 1997, the RO contacted the National 
Personnel Records Center (NPRC) and requested that they send 
any additional service medical records for the appellant.  
The RO also requested that the NPRC send the appellant's 
service personnel records.  In June 1997, the NPRC responded 
that all of the appellant's service medical records had 
already been sent to the RO.  At that time, the NPRC also 
sent the appellant's personnel records.  Moreover, in 
November 1997, the appellant underwent a VA examination which 
was conducted by a board of two psychiatrists.  The Board 
notes that in February 1998, the RO determined that the 
appellant's November 1997 VA psychiatric examination was 
inadequate because the examiners had not provided any 
rationale for the opinions that they had expressed.  Thus, in 
March 1998, the VA examiners from the appellant's November 
1997 VA examination submitted an addendum to their previous 
examination report.  Therefore, the Board is satisfied that 
all available relevant evidence is of record and that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to this claim has been met.  

The appellant's service medical records are negative for any 
complaints or findings of an acquired psychiatric disorder.  
The appellant's separation examination, dated in July 1966, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
depression or excessive worry, frequent or terrifying 
nightmares, nervous trouble of any sort, and/or frequent 
trouble sleeping, the appellant responded "no."  The 
appellant was clinically evaluated as "normal" for 
psychiatric purposes.  

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that the appellant 
served on active duty from August 1963 to November 1966.  The 
report reflects that the appellant had one year, four months, 
and 16 days of foreign and/or sea service.  According to the 
report, the appellant's Military Occupational Specialty (MOS) 
was as a light weapons infantryman.  The report shows that 
the appellant received the National Defense Service Medial, 
the Armed Forces Expeditionary Medal, and the Combat 
Infantryman's Badge.  

Private medical records from the St. Anthony's Medical 
Center, from January 1989 to February 1993, show intermittent 
treatment for numerous psychiatric disorders.  The records 
reflect that from October 16, 1989 to October 31, 1989, the 
appellant was hospitalized after complaining that he was 
depressed.  Upon admission, the appellant stated that he was 
a Vietnam veteran and that he had been suffering from PTSD.  
The appellant indicated that since his return home from 
Vietnam, he had been extremely angry, frustrated, upset, and 
moody.  He further noted that he was having flashbacks and 
nightmares.  According to the appellant, due to the above 
symptoms, he had started to drink heavily.  Upon mental 
status examination, the examining physician reported that the 
appellant was depressed, angry, and frustrated.  The report 
shows that while the appellant was hospitalized, he underwent 
individual and group counseling.  According to the report, at 
the time of the appellant's discharge, he was diagnosed with 
PTSD and depression. 

The records from the St. Anthony's Medical Center show that 
the appellant was hospitalized a second time, from September 
19, 1990 to October 17, 1990, after complaining that he was 
depressed, had suicidal thoughts, and was drinking heavily.  
Upon admission, the appellant indicated that three weeks ago, 
he had learned that he was going to lose his job, and that he 
had been depressed since that time.  He noted that he was a 
Vietnam veteran and that he suffered from PTSD.  Upon mental 
status evaluation, the examiner stated that the appellant's 
affect was appropriate and that he did not suffer from any 
hallucinations or delusions.  According to the examiner, the 
appellant looked sad and depressed, and he was somewhat 
paranoid.   The appellant had some suicidal thoughts, but no 
suicide plan.  The appellant's insight and judgment were 
impaired, and his recent and remote memory were fine.  The 
appellant was initially diagnosed with the following: (1) 
depression, major, and (2) possible PTSD.  

According to the St. Anthony records, while the appellant was 
hospitalized in September 1990, he underwent a psychological 
evaluation.  At that time, personality testing revealed that 
the appellant was depressed and had sleeping problems.  The 
examiner noted that the appellant was sad and despondent, but 
that he did not appear suicidal.  According to the examiner, 
the appellant was prone to obsessive thinking and obsessional 
pre-occupation, and he was often tense, high-strung, and 
nervous.  The examiner indicated that the appellant liked to 
project a "calm" exterior, but that he had difficulties 
letting go emotionally unless he exploded with anger.  The 
appellant was diagnosed with the following: (1) major 
depression, possibly with psychotic features, (2) rule out 
schizoaffective disorder, (3) schizoid personality disorder, 
and (4) rule out chemical abuse and dependency.  According to 
the St. Anthony records, the appellant underwent counseling 
while he was hospitalized.  Upon his discharge, he was 
diagnosed with the following: (1) bipolar, depressed, (2) 
alcohol abuse, (3) PTSD, and (4) personality disorder.  

The records from the St. Anthony's Medical Center show that 
the appellant was hospitalized a third time, from February 3, 
1993 to February 19, 1993, after complaining that he was 
extremely upset and angry.  Upon admission, the appellant 
stated that recently, he had suffered a work-related injury 
and while he was recuperating in the hospital, he was fired 
from his job.  According to the appellant, he had a loaded 
shotgun and he was afraid that he was going to use it against 
the people who had taken his job away from him.  The 
appellant noted that he was anxious and worried, and that his 
anger was getting out of control.  He indicated that he was 
not sleeping, and that he was drinking more often.  The 
appellant denied any active thoughts of suicide, but he 
reported that if he killed anyone, he was going to be forced 
to kill himself.  He indicated that in the past, he had heard 
voices, primarily one voice stating "do what you have to 
do."  

At the time of the appellant's admission, the appellant gave 
a history of his military service.  According to the 
appellant, during service, he was a paratrooper for the 
Airborne Rangers in the Dominican Republic, and he had 
engaged in combat.  The appellant stated that while he was in 
the military, he punched a military policeman (MP).  
According to the appellant, he subsequently spent 28 days in 
the stockade at Fort Bragg.  He indicated that after he 
served his time, he was sent back to the Dominican Republic 
and continued his tour of duty.  The appellant reported that 
he was honorably discharged in 1966.  

Upon mental status evaluation, the examiner stated that the 
appellant was anxious, worried, angry, and pacing.  The 
examiner reported that the appellant's insight and judgment 
were impaired, and that he believed that people were talking 
about him.  According to the examiner, the appellant did not 
make any direct threat towards himself or other people, but 
he felt hopeless and helpless.  The records show that while 
the appellant was hospitalized, he was treated with 
medication.  According to the records, the appellant's 
response to the medication was excellent, and his mood and 
affect improved.  In addition, the appellant's suicidal and 
homicidal thoughts disappeared.  Upon his discharge, the 
appellant was diagnosed with the following: (Axis I) major 
depression with psychotic features and suicidal ideation, 
recurrent, possible PTSD, and excessive drinking, and (Axis 
II) mixed personality disorder.  The examiner noted that the 
appellant's function dropped from 70 percent to 50 percent.  

In December 1993, the appellant underwent a VA social survey.  
At that time, he stated that while he was in the military, he 
was sent to the Dominican Republic.  The appellant indicated 
that he was assigned to the 508th Infantry Brigade of the 82nd 
Airborne Division.  He noted that their mission was to engage 
in combat with rebel troops.  According to the appellant, his 
infantry unit frequently used light arms, such as machine 
guns, rifles, and grenades, to clear out rebel infiltrators 
in the area.  The appellant noted that he was involved with 
the local residents, some of whom practiced "voodoo."  He 
reported that because of his combat involvement, he suffered 
from severe psychological stress.  According to the 
appellant, while he was in the Dominican Republic, he noticed 
changes in his personality and the way in which he reacted to 
his environment.  The appellant revealed that his symptoms 
persisted for as long as he stayed in the Dominican Republic, 
as well as after his discharge in November 1966.  He stated 
that at present, he was unemployed.  The appellant indicated 
that he had lost jobs in the past because he became paranoid 
about his environment and the people with whom he worked.  
The appellant noted that he felt as if he had been "vexed" 
by the people of the Dominican Republic who practiced 
"voodoo."  He contended that he developed a psychosis while 
on active duty. 

In December 1993, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that while he was 
stationed in the Dominican Republic, he was shot at daily, 
but he was never wounded.  The examining physician noted that 
the appellant described no sustained, unusual, or 
extraordinary combat experiences.  The appellant reported 
that following his separation from the military, he was not 
productive occupationally, and he became asocial.  He 
revealed that he was currently married and that his wife was 
employed full-time.  According to the appellant, he had a 
history of psychiatric hospitalizations for suicidal 
thoughts, anger, and handling a loaded shotgun while 
expressing fear that he was going to hurt someone.  The 
appellant did not complain of flashbacks.  He reported that 
he was not comfortable around strangers, and that it always 
seemed as if people were looking at him and saying things 
about him.  According to the appellant, he wore sunglasses to 
prevent people from looking at him.  

Upon mental status evaluation, the examiner stated that the 
appellant verbalized only on direct questioning.  The 
appellant's mood was constrained, somewhat angry, and anxious 
in affect.  There were no major cognitive deficits 
demonstrated, but he was too detached, anxious, and 
suspicious to perform other cognitive testing.  The 
appellant's insight was poor.  The diagnosis was of atypical 
psychosis with major depression.  The examiner indicated that 
there was insufficient criteria for a diagnosis of PTSD.  

In March 1994, the RO received medical records from the 
Barnes Hospital.  The records show that the appellant was 
hospitalized from April 28, 1969 to May 19, 1969.  Upon 
admission, the appellant complained that he could not look at 
people and that he did not like to be around crowds.  He 
indicated that the onset of his above complaints was three 
years ago during which time he served in the military.  The 
appellant indicated that during service, he was sent to the 
Dominican Republic.  He noted that while he was stationed 
there, he started to feel as if people were looking strangely 
at him because they thought that he was a homosexual.  The 
appellant reported that during that period of time, he could 
not look at people.  

In light of the above, the examining physician stated that 
the appellant's feelings were more of an obsession in that 
intellectually, the appellant realized that people did not 
think he was a homosexual, but he was unable to put the idea 
out of his mind that people were looking at him in that way.  
According to the examiner, it was quite clear that the 
appellant's illness had become much worse.  The examiner 
stated that the appellant's depressive symptoms included 
interval and terminal insomnia, and feeling tired.  According 
to the examiner, the appellant also suffered from anxiety 
attacks which consisted primarily of nervous spells involving 
shaking, tachycardia, shortness of breath, and a feeling of 
impending doom.  The appellant indicated that he had suffered 
three to four attacks in the past two months due to his fear 
of looking at people.  He reported that he wore sunglasses 
all of the time, and that whenever anyone came to his house 
to visit, he secluded himself in another room.  According to 
the appellant, he was becoming belligerent towards his wife, 
and he had recently quit his job because he was concerned 
that people were talking about him and looking at him.  The 
examiner revealed that the appellant did not have any 
hallucinatory experiences and that his paranoid symptoms did 
not extend any further than people looking at him in a 
strange way.  The examiner noted that the appellant had 
admitted to a rather heavy alcohol consumption. 

Upon mental status evaluation, the appellant was very guarded 
and suspicious, and he wore his sunglasses throughout the 
interview.  The appellant's speech was at a normal rate, and 
he appeared very tense.  There was an occasional irrelevant 
reply, but there was no loosening of associations.  The 
appellant denied any persecutory ideas but he did have ideas, 
as stated above, in which he felt as if people were watching 
him.  He denied any suicidal ideation, and his recent and 
remote memory seemed to be intact.  The diagnoses included 
the following: (1) possible primary affective disorder, 
depressed, (2) possible paranoid schizophrenia, and (3) 
possible alcohol addiction.  

The Barnes Hospital records show that while the appellant was 
hospitalized, he was given medication in order to relieve his 
depressive symptoms.  Upon his discharge, the examiner noted 
that while the appellant had responded well to the 
medication, he still suffered from obsessional thoughts and 
suspiciousness.  The diagnoses included the following: (1) 
possible primary affective disorder, depressed, (2) possible 
obsessive-compulsive neurosis, (3) possible paranoid 
schizophrenia, and (4) possible alcohol addiction.

In May 1994, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he was in the 82nd Airborne Division which was sent 
to the Dominican Republic.  (T.2).  The appellant stated that 
his MOS was as a combat infantryman.  (Id.).  He indicated 
that his MOS responsibilities included controlling the 
civilian population, weeding out the rebels, and confiscating 
weaponry.  (T.3).  The appellant reported that on one 
occasion, he learned that his unit's First Sergeant had been 
shot in the mouth.  (T.4).  According to the appellant, on 
another occasion, he fired his grenade launcher behind a 
sugar cane factory where he thought some rebels were 
stationed, but he later discovered that there were only 
children in that location.  (T.5).  The appellant testified 
that some of the children were wounded and he was unsure if 
any of them were killed.  (Id.).  He reported that while he 
was stationed in the Dominican Republic, his personality 
slowly started to change and he became very uptight.  (T.7).  
The appellant revealed that it did not take much to "set 
[him] off," and that he started to get into fights.  (Id.).  
He noted that he also struck an MP, and that he had a 
subsequent summary court-martial.  (T.7,8).  According to the 
appellant, after the court-martial, he had a reduction in 
rank and his stripes were taken away.  (T.8).   The appellant 
indicated that he had sought treatment for his nervousness, 
but that he was told that he was going to be "ok" as soon 
as he returned home.  (Id.).  

In the appellant's May 1994 hearing, the appellant stated 
that following his separation from the military, he did not 
receive psychiatric treatment right away because he did not 
fully understand his psychiatric symptoms.  (Id.).  According 
to the appellant, he noticed that he was acting differently 
towards people, but he could not explain why.  (Id.).  The 
appellant reported that following his discharge, he started 
wearing sunglasses because he did not want people to look at 
him, and also because when he looked at other people, he 
wanted to kill them.  (T.8,9).  He stated that his 
psychological problems continued, and that in approximately 
1967, he sought treatment from the Barnes Hospital.  
(T.11,12).  The appellant indicated that at that time, he was 
hospitalized and received shock treatment.  (T.12).  He 
revealed that at present, he was not receiving any treatment 
for his psychiatric disorders because his insurance would not 
cover his treatment.  (T.10).  The appellant stated that he 
used to take medication in order to relieve his symptoms, but 
that he was not currently taking any medication.  (Id.).  

In June 1997, the RO received the appellant's personnel 
records.  The records reflect that from May 1965 to September 
1966, the appellant served in the Dominican Republic.  
According to the records, the appellant's MOS was as a light 
weapons infantryman and as a rifleman.  

In November 1997, the appellant underwent a VA psychiatric 
evaluation which was conducted by a board of two 
psychiatrists.  At that time, upon a review of the claim's 
file, the examiners stated that the service records showed 
that the appellant had combat exposure, but he was not able 
to recall details of his movements. According to the 
appellant, he had clear memories of firing behind a factory 
despite knowing that there were children in that area, and he 
subsequently saw the survivors emerge injured.  He revealed 
that he had distressing, recurrent dreams of that event, with 
a frequency of one dream every three weeks.  According to the 
appellant, during service, he was demoted after he hit an 
officer who had insulted him.  The examiners noted that the 
appellant was docked hours of service on at least three 
occasions, and that he went absent without leave (AWOL) a 
couple of times.

The VA examiners stated that the appellant's first 
psychiatric admission was in 1969, three years after his 
discharge.  According to the appellant's claims file, upon 
admission, the appellant described the onset of obsessive 
ideas and compulsive symptoms as concurrent with his combat 
tour of duty.  The examiners stated that ideas of reference 
and excessive alcohol consumption were also present at that 
time, along with suicidal ideation, hyperarousal, 
irritability, sleep disturbance, and depression.  According 
to the examiners, symptoms of excessive alcohol consumption, 
suspiciousness, paranoia, hallucinations, 
irritability/hostility, insomnia, suicidal and homicidal 
thinking, weight loss, depression, and compulsive behavior 
were all recorded in medical records from treatment from 1989 
to the early 1990's.  Comprehensive psychological testing did 
not indicate deficits in cognition.  The examiners noted that 
the appellant's work history was sporadic, and that he often 
quit after he concluded that people were looking at him.  

Upon mental status evaluation, the examiners stated that the 
appellant was dysphoric, mildly anxious, and clearly 
paranoid.  The appellant had non-compelling auditory 
hallucinations and ideas of reference.  He denied suicidal 
ideation, but he continued to report feelings of 
hyperarousal.  The appellant reported nightmares, avoidance 
of military "reminders," concentration deficits, and 
irritability.  According to the appellant, although he 
continued to drink beer when he was not working, he denied 
alcohol dependency.  The appellant stated that he was not 
currently taking any psychoactive medications.  The appellant 
was diagnosed with the following: (Axis I) obsessive 
compulsive disorder, schizophrenia, paranoid type, and 
alcohol dependence, (Axis IV) lack of social support as a 
consequence of the appellant's paranoia and obsessions, and 
(Axis V) a Global Assessment of Functioning (GAF) score of 
25.  The examiners noted that the appellant's poor 
functioning was due primarily to his obsessive compulsive 
disorder and his schizophrenia.  

In regards to the appellant's obsessive compulsive disorder, 
the VA examiners stated that the appellant's "symptoms 
included recurrent impulses to stare at other people's 
groins, with insight into [those] as being self-generated, 
with compulsive motions aimed at neutralizing his impulses."  
The examiners stated that the appellant's impulses 
significantly interfered with his work safety and social 
functioning.  According to the examiners, given the 
consistent reporting of the appellant's symptoms since his 
discharge, the likely onset of the appellant's obsessive 
compulsive disorder was within the last year of his military 
service.  

In regards to the appellant's schizophrenia, paranoid type, 
the symptoms included delusions of people staring at him, 
auditory hallucinations, and social dysfunction.  
Irritability and hostility towards others appeared related in 
part to that disorder.  Intellectual capacities were not 
impaired, and there was no disorganization of speech.  
According to the examiners, it was not possible to establish 
the exact link between affect and delusions because no record 
existed of the appellant when he was in remission of the 
symptoms.  Thus, the examiners noted that it was not possible 
to rule out the alternate diagnosis of schizoaffective 
disorder.  The examiners stated that given that lack of 
treatment in the early stages of schizophrenia was the norm, 
the fact that the appellant's first contact with the mental 
health profession was three years after his discharge from 
service was consistent with the emergence of his 
schizophrenia during his military service.  

In regards to a diagnosis for PTSD, the VA examiners noted 
that the appellant's symptoms, which included irritability, 
nightmares, insomnia, subjective concentration deficits, 
avoidance of military reminders, and being exposed to a 
traumatic event, were all consistent with re-experiencing an 
event and avoiding it.  However, the examiners stated that 
the appellant's problems, with hypervigilance, irritability, 
arousal, concentration, and insomnia, all appeared centered 
on his delusions of sexual persecution and his compulsive 
actions, rather than on his military experiences.  Therefore, 
the examiners determined that the appellant only met two of 
the three necessary criteria for a clear diagnosis of PTSD.  
The examiners noted that if the appellant received relief 
from his other, more active disorders through appropriate 
psychiatric treatment, re-evaluation for PTSD would then be 
appropriate.   

As previously stated, in February 1998, the RO determined 
that the appellant's November 1997 VA psychiatric examination 
was inadequate because the examiners had not provided any 
rationale for their opinions.  At that time, the RO indicated 
that the examiners' opinion that the appellant's diagnosed 
obsessive compulsive disorder, and his diagnosed 
schizophrenia, both had their onset during the appellant's 
period of active duty was in direct conflict with the 
objective medical evidence of file, which showed that the 
appellant's first instance of treatment for a mental health 
condition was approximately three years following his release 
from service.  Therefore, the RO requested that the VA 
examiners review the entire VA claims file and provide an 
opinion as to the likelihood that the appellant's mental 
health disability was manifested during service, and that 
such opinion be based only on the objective medical evidence 
in the file.  The RO further stated that all opinions needed 
to be accompanied by supporting rationale and not based on 
the appellant's unsupported subjective complaints or history.  

In March 1998, the VA examiners from the appellant's November 
1997 VA examination submitted an addendum to the 1997 
examination report.  At that time, the examiners stated that 
they had reviewed the appellant's claims file.  In addition, 
the examiners indicated that they continued to maintain that 
the preponderance of the evidence was consistent with placing 
the onset of the appellant's psychiatric disorders during his 
military time in the Dominican Republic.  In support of their 
conclusion, the examiners reported that although there was no 
record of treatment for psychiatric problems during the 
appellant's time in the service, there was a pattern of 
initial excellent performance followed by increasing 
disciplinary problems over the course of his service.  The 
examiners noted that during a psychiatric hospitalization at 
the Barnes Hospital, from April to May 1969, approximately 
two and one half years after the appellant's discharge, the 
appellant was observed to display the same major symptoms 
that had led the present examiners to determine their 
diagnoses of obsessive compulsive disorder and schizophrenia.  
According to the examiners, the Barnes Hospital physician 
offered  the following diagnoses: (1) possible primary 
affective disorder, (2) depression, (3) possible obsessive 
compulsive neurosis, (4) possible paranoid schizophrenia, and 
(5) possible alcohol addiction.  During that admission, the 
appellant reported symptom onset as occurring during his 
service time in the Dominican Republic.  The examiners 
indicated that since the above self-report occurred only two 
and one half years after leaving the service, but almost 25 
years before the appellant applied for service connection, 
there was no reason to believe that secondary gain played a 
role in the appellant's self-report.  

In the March 1998 addendum, the examiners stated that the 
Diagnostic and Statistical Manual (DSM IV), which was 
consistent with extensive literature on schizophrenia, showed 
that the median age of onset of schizophrenia for men was in 
the early to mid-20's, and that the onset was often insidious 
with a prodromal phase characterized by the "slow and 
gradual development of a variety of signs and symptoms (e.g., 
social withdrawal, loss of interest in school or work, 
deterioration in hygiene and grooming, unusual behavior, and 
outbursts of anger)."  See p.282.  The examiners noted that 
the appellant's age while he was in the service was 
consistent with the most common age of onset of 
schizophrenia.  The examiners further stated that the 
presence of disciplinary problems, without any documented 
psychiatric symptoms during that period of time, was 
consistent with a prodromal phase.  According to the 
examiners, such a prodromal phase would have only been 
recognized in hindsight when more actively psychotic symptoms 
were apparent.  The examiners also indicated that in the 
appellant's May 1994 hearing, the appellant testified that he 
had sought medical treatment while he was in the service for 
his developing psychiatric problems, but that he was told 
that he was going to be "ok" as soon as he returned home.  
(T.8).  

In regards to the appellant's obsessive compulsive disorder, 
the examiners stated that the onset was usually in 
adolescence or early adulthood and that onset was, for the 
most part, gradual.  According to the examiners, 
exacerbations were possibly related to stress.  Upon a review 
of the appellant's claims file, the examiners stated that the 
appellant most likely experienced stress related to combat 
during his time in the Dominican Republic.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To summarize, the appellant contends that while he was 
stationed in the Dominican Republic, he experienced his first 
psychiatric problems.  He indicates that during that period 
of time, he started to notice changes in his personality and 
in the way in which he reacted to his environment.  According 
to the appellant, following his separation from the military, 
he continued to suffer from psychiatric problems, and he had 
several psychiatric hospitalizations.  The appellant states 
that his in-service psychiatric problems were the onset of 
his currently diagnosed obsessive compulsive disorder and his 
currently diagnosed schizophrenia, paranoid type.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (explaining 
the regulatory construction and applicability of section 
3.303(d)).  In such instances, a grant of service connection 
is warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the Board notes that the private medical 
records from the St. Anthony's Medical Center show that 
during the appellant's two psychiatric hospitalizations, one 
in October 1989 and the other in September to October 1990, 
the appellant gave a history of serving in Vietnam and 
engaging in combat.  In this regard, the Board observes that 
the appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that the appellant 
received the Combat Infantryman's Badge which proves that the 
appellant engaged in combat.  See 38 C.F.R. § 3.340(f)(1998).  
However, the Board observes that while the appellant's 
service personnel records reflect that he served in the 
Dominican Republic from May 1965 to September 1966, the 
records do not show that he served in Vietnam.  

The Board also notes that during the appellant's two 
psychiatric hospitalizations at the St. Anthony's Medical 
Center, in October 1989 and in September to October 1990, the 
appellant stated that he suffered from PTSD.  The St. Anthony 
records reflect that upon the appellant's first discharge in 
October 1989, he was diagnosed with possible PTSD, and upon 
his second discharge in October 1990, he was diagnosed with 
PTSD.  However, the Board observes that in February 1993, 
when the appellant was hospitalized a third time at the St. 
Anthony's Medical Center, he stated that during service, he 
was sent to the Dominican Republic where he engaged in 
combat.  The records show that upon his discharge, he was 
diagnosed with possible PTSD.  In addition, in a December 
1993 VA examination, the examiner indicated that there was 
insufficient criteria for a diagnosis of PTSD.  Moreover, the 
Board observes that in the appellant's most recent VA 
examination, in November 1997, the examiners noted that in 
regards to a diagnosis for PTSD, the appellant's symptoms, 
which included irritability, nightmares, insomnia, subjective 
concentration deficits, avoidance of military reminders, and 
being exposed to a traumatic event, were all consistent with 
re-experiencing an event and avoiding it.  However, the 
examiners stated that the appellant's problems with 
hypervigilance, irritability, arousal, concentration, and 
insomnia all appeared centered on his delusions of sexual 
persecution and his compulsive actions, rather than on his 
military experiences.  Therefore, the examiners determined 
that the appellant only met two of the three necessary 
criteria for a clear diagnosis of PTSD.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, 
there is no competent medical evidence showing a current 
medical diagnosis of PTSD.  The Board notes that the only 
time the appellant was actually diagnosed with PTSD was 
during his second psychiatric hospitalization at the St. 
Anthony's Medical Center.  However, the Board observes that 
as stated above, when the appellant was admitted, he 
indicated that he was a Vietnam veteran and that he suffered 
from PTSD.  Thus, it is the Board's determination that the 
appellant's diagnosis of PTSD upon his discharge, was based 
upon the history that was provided by the appellant, and the 
diagnosis can be no better than the facts alleged by him.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  As 
previously stated, the evidence of record does not show that 
the appellant is a Vietnam veteran.  

The Board observes that although the evidence of record does 
not show that the appellant currently suffers from PTSD, the 
evidence of record does show that the appellant currently 
suffers from obsessive compulsive disorder and schizophrenia, 
paranoid type.  In the appellant's most recent VA examination 
in November 1997, he was diagnosed with the following: (Axis 
I) obsessive compulsive disorder, schizophrenia, paranoid 
type, and alcohol dependence, (Axis IV) lack of social 
support as a consequence of the appellant's paranoia and 
obsessions, and (Axis V) a GAF score of 25.  The examiners 
noted that the appellant's poor functioning was due primarily 
to his obsessive compulsive disorder and his schizophrenia.  
Accordingly, the question before the Board is whether the 
appellant's current obsessive compulsive disorder, and his 
current schizophrenia, are related to service?  

The appellant's service medical records, including his July 
1966 separation examination, are negative for any complaints 
or findings of an acquired psychiatric disorder.  However, 
the Board observes that the medical records from the Barnes 
Hospital show that the appellant was hospitalized from April 
to May 1969, approximately two and one half years after the 
appellant's discharge.  The Barnes Hospital records reflect 
that upon the appellant's discharge, he was diagnosed with 
the following: (1) possible primary affective disorder, 
depressed, (2) possible obsessive-compulsive neurosis, (3) 
possible paranoid schizophrenia, and (4) possible alcohol 
addiction.  In addition, the Board notes that in a March 1998 
addendum, the VA examiners, from the appellant's November 
1997 VA examination, stated that during the appellant's 1969 
hospitalization, he described symptoms that had originated 
during his time in the Dominican Republic.  The examiners 
noted that that time frame was consistent with the classic 
pattern for schizophrenia in men, and that it was also 
consistent with a common pattern for the development of 
obsessive compulsive disorder.  According to the examiners, 
from a "psychiatric diagnosis perspective," it was their 
conclusion that the most reasonable professional estimate of 
the onset of the appellant's psychiatric disorders, was that 
the appellant's obsessive compulsive disorder and his 
schizophrenia both began while he was stationed in the 
Dominican Republic during service.  

In light of the above, the Board notes that the two VA 
examiners from the appellant's November 1997 VA examination, 
after reviewing the appellant's records, were able to 
determine that the appellant's currently diagnosed obsessive 
compulsive disorder, and his currently diagnosed 
schizophrenia, paranoid type, most likely originated in 
service, thereby establishing a medical link between the 
appellant's current obsessive compulsive disorder and current 
schizophrenia, paranoid type, and his period of service.  

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his currently diagnosed 
obsessive compulsive disorder, and his currently diagnosed 
schizophrenia, paranoid type, both originated while he was in 
the military, is supported by the medical evidence of record.  
In light of the above, the medical evidence is at least in 
equipoise vis a vis a finding that the appellant's current 
obsessive compulsive disorder, and his current schizophrenia, 
paranoid type, originated in service.  Therefore, the benefit 
of the doubt is resolved in the appellant's favor by finding 
that his current obsessive compulsive disorder and his 
current schizophrenia, paranoid type, were both incurred in 
service.  See 38 C.F.R. § 3.303(d). 




ORDER

Service connection for obsessive compulsive disorder and 
schizophrenia, paranoid type, is granted, subject to the 
provisions governing the payment of monetary benefits.  







		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

